Name: 2011/732/: Council Decision of 8Ã November 2011 on the conclusion of the Agreement between the European Union and the Republic of Cape Verde on certain aspects of air services
 Type: Decision
 Subject Matter: international affairs;  Africa;  European construction;  air and space transport
 Date Published: 2011-11-12

 12.11.2011 EN Official Journal of the European Union L 294/3 COUNCIL DECISION of 8 November 2011 on the conclusion of the Agreement between the European Union and the Republic of Cape Verde on certain aspects of air services (2011/732/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with point (a) of Article 218(6) and the first subparagraph of Article 218(8) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In its Decision of 5 June 2003, the Council authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements with an agreement at Union level. (2) On behalf of the Union, the Commission has negotiated an Agreement on certain aspects of air services with the Republic of Cape Verde (the Agreement) in accordance with the mechanisms and directives in the Annex to the Council Decision of 5 June 2003. (3) The Agreement was signed on behalf of the Union on 23 March 2011 subject to its possible conclusion at a later date, in conformity with Council Decision 2011/228/EU (1). (4) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Cape Verde on certain aspects of air services (the Agreement) is hereby approved on behalf of the Union (2). Article 2 The President of the Council is authorised to designate the person empowered to make the notification provided in Article 8(1) of the Agreement. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2011. For the Council The President J. VINCENT-ROSTOWSKI (1) OJ L 96, 9.4.2011, p. 1. (2) The Agreement has been published in OJ L 96, 9.4.2011, p. 2 together with the Decision on the signing.